DETAILED ACTION
1.	This office action is in response to RCE filed on 02/15/2021. Claims 1, 10 and 12 have amended. Claim 8 has been canceled. Claims 1-7 and 9-18 are pending on this application.

Response to Arguments
2.	Applicant’s arguments, “The Martin reference, however, lacks any disclosure or suggestion of the presently claimed aspect of a power ratio of 1% of the second analog signal being present within the feedback signal, as recited by each of the present independent claims 1, 12” filed on  02/15/2021, with respect to the rejection(s) of claim(s) 1, 12, and  claims 2-4, 6, 9, 11, 13-16, 18 under 35 USC § 102 being anaticipated from cited reference Martin et al.  have been fully considered and are persuasive.  Therefore, the rejections under 35 USC § 102 have been withdrawn.  However, upon further consideration claims 1, 12, and claims 2-4, 6, 9, 11, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., because Fig. 2 of Martin teach a second analog signal (analog output of amplifier 212 has output power of +53 dbm; Col. 8 lines 8-13 of Martin et al.) and the feedback signal (219) has power of +3 dbm (Col. 8 lines 8-13 of Martin et al.). Thus Martin et al. teach:  a power ratio 5.6% (3dbm/53dbm x100=5.6%) of the second analog signal (analog output of 212 has 53dbm) being present within the feedback signal (219 has power 3dbm). The  “power ratio 1%” in claims 1 and 12 represented workable range of interest for power ratio ; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. ( MPEP § 2131.03  “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)

3Docket No. P1249US01 Final Office Action Response, w/ RCE3.	Regarding depended claims 5, 7, 10, and 17 are unpatentable for the same reason as applied to claims 1 and 12 above. 
4.	From above, the cited references from previous office action are applying to this office action.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1- 4, 6, 9, 11-13, 15, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. U.S. patent No. 7,642,850.	
Regarding claim 1, Fig. 2 of Martin et al discloses a device for converting a digital input signal (S(t))  into an analog output signal (Linearized Output), comprising: a first digital to analog converter (203) configured to generate a first analog signal (229) from the digital input signal (s(t)); a second digital to analog converter (213,212) configured to generate a second analog signal (analog output of 212) from the digital input signal (s(t)); a signal splitter (218) configured to couple out a feedback signal (219) from the second analog signal (output of 212), and wherein the feedback signal (219) has a lower power +3dbm; see Col. 8 lies 8-15) with regarding to the second analog signal (+53 dBm output of 212; see Col. 8 lies 8-15 ); a first signal combiner (230) configured to generate an error signal (output of 230) by subtracting  (subtraction of 230) the feedback signal (219) from the first analog signal (229),  a phase aligner (time delay 232 is adjusting by time delay control signal 233 is corresponding to phase aligner In electronic signaling, phase is a definition of the position of a point in time (instant)) configured to adjust a phase (233) of the error signal (output of 230); and an amplitude aligner (gain adjust of 234)  configured to adjust an amplitude (adjust gain of 234) of the error signal (output of 230) or a signal derived from the error signal (signal output of 230); and wherein the second digital to anal converter  (210, 212) is configured to operate at a higher output power (+53 dBm output of 212; see Col. 8 lies 8-15)  than the first digital to analog converter (+3 dBm analog output signal 229 from the DAC 203); wherein the first digital to analog converter (203) is configured to be inefficient (low power +3 dBm analog output signal 229 from the DAC 203) but   accurate (error-free or precise or exact or free-distortion of DAC system 203 ) and  the second digital to analog converter  (213, 212) is configured as efficient (high power +53 dBm output of 212; see Col. 8 lies 8-15)  but  error- prone ( Col. 6 lines 25-30 disclosed distortion  of power amplifier “PA”) and wherein the efficient (high power +53dbm  of 213, )  but error-prone ( distortion; Col. 6 lines 25-30 disclosed distortion)  second analog digital converter (213, 213) is configured for generating a bulk of the analog output signal (value of Linearized output) and the inefficient (low power output of 203) but accurate (no distortion of  reference signal 229) first analog digital converter (203) is configured for correcting errors (correction for distortion ) to generate the analog output signal (linearized Output)  with a high efficiency (high power output of linearized output) high power (high power  213, 212; see Col. 8 lies 8-15) of and high quality (linearized quality of analog output), and wherein a power ratio 5.6% (3dbm/53dbm x100=5.6%) of the second analog signal (analog output of 212 has power of 53dbm; Col. 8 lines 8-13) being present within the feedback signal (219 has power of 3dbm; Col. 8 lines 8-13 of Martin et al.). 
However Martin et al. disclose a power ratio of 5.6% instead of 1% as claimed.
It would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to have the power ratio 5.6% of Martin 2144.05   Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]  MPEP § 2131.03  “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).

Regarding claim 2, Martin et al. et al. as applied to claim 1 above, Fig. 2 of Martin et al. further comprising: an amplifier (234) configured to amplify the error signal (output of 230), resulting in an amplified error signal (output of 324); and a second signal combiner (222) configured to combine the amplified error signal (output of 234) and a signal (output of 220) derived from the second analog signal (output of 212), resulting in the analog output signal (Linearized Output). 
Regarding claim 3, Martin et al. et al. as applied to claim 1 above, Fig. 2 of Martin further discloses wherein the second digital to analog converter (213, 212) has one or more of a higher noise level  (Col. 1 lines 41-42) and a higher distortion level (Col. 1 line 48) than the first digital to analog converter (203).
Regarding claim 4, Martin et al. et al. as applied to claim 2 above, Fig. 2 of Martin further discloses comprising: wherein the second signal combiner (222) is configured to combine the amplified error signal (output of 234) and the signal derived from the second analog signal (Output of 212), so as to cancel out errors (linearized output) present in the signal derived from the second analog signal (output of 212).   

Regarding claim 9, Martin et al. et al. as applied to claim 1 above, Fig. 2 of Martin further discloses: wherein the first digital to analog converter (203) is a digital predistortion converter (predistortion of 203 for correction of linearity error of  {213, 212}) or a Doherty converter.  
Regarding claim 11, Martin et al. et al. as applied to claim 1 above, Fig. 2 of Martin further discloses wherein the digital input signal (S(t)) is a digital baseband signal or a modulated data stream (Col. 7 lines 54-58).  
Regarding claim 12, the claimed incorporated the same subject matter as of claimed 1 above, and rejected along the same rationale. 
Regarding claim 13, the claimed incorporated the same subject matter as of claimed 2 above, and rejected along the same rationale. 
Regarding claim 14, the claimed incorporated the same subject matter as of claimed 3 above, and rejected along the same rationale. 
Regarding claim 15, the claimed incorporated the same subject matter as of claimed 4 above, and rejected along the same rationale. 
Regarding claim 16, the claimed incorporated the same subject matter as of claimed 6 above, and rejected along the same rationale. 
Regarding claim 18, the claimed incorporated the same subject matter as of claimed 11 above, and rejected along the same rationale. 


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of Johnson et al. U.S. patent No. 6,683,495.	
Martin et al. as applied to claim 2 above, Fig. 2 of Martin et al. further discloses: the first signal combiner (230); the signal splitter (218) is a second directional coupler (directional coupler of 218); and the second signal combiner (222) is a third directional coupler (directional coupler of 222) Martin et al. does not discloses the combiner (230) is a directional coupler.
Fig. 1 of Johnson et al. discloses a pre-distortion of power amplifier comprising: a combiner (106, 107) is a directional coupler (Col. 1 lines 32-33).
Martin et al. and Johnson et al. are common subject matter of distortion compensating of power amplifier; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Johnson et al. into Martin; since the combiner formed by directional coupler in a power amplifier circuit is well-known and conventional in the art for directional coupling the signals as indicated by Johnson et al. in Col. 1 lines 32-33. 

8.	Claims 7 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claims 6 and 16 above.
Regarding claims 7 and 17, Fig. 2 of Martin et al. as applied to claims 6 and 16 above further disclose the delay element (220) is a bandpass filter or a transmission line or a cable (transmission line or cable of 220); and wherein the delay of the delay element (220) is adjusted (221) and a adjusted delay (232) of the amplified error signal (output of 234) with regard to the first analog signal (229). However Martin et al. does not disclosed the delay of the delay element (220) is adjusted (221) to be identical to a delay (232) of the amplified error signal (234). 


9.	Claim 10  is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Martin et al. U.S. as applied to claim 1 above  in view of Ek et al. Pub. No.:2010/0265112.
	Martin et al. as applied to claim 1 above, does not discloses wherein the second digital to analog converter (213, 212) is a sigma-delta modulator or a one bit digital analog converter or a switched mode analog digital converter.
Fig. 1 of Ek et al. discloses a DAC device (10) comprising a first DAC (20) and a second DAC (30)   wherein the second digital to analog converter (30) is a sigma-delta modulator (paragraph 0037) or a one bit digital analog converter or a switched mode digital analog converter.  
Martinet al. and Ek et al. are common subject matter of digital-to-analog converter; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ek et al. Into Martin for the purpose of providing DACs can effectively decrease noise levels (paragraph 0004 of Ek et al).






Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/14/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        
/